
	

113 HR 4679 IH: Stop Corporate Inversions Act of 2014
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4679
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Levin (for himself, Mr. Rangel, Mr. McDermott, Mr. Neal, Mr. Doggett, Mr. Larson of Connecticut, Mr. Danny K. Davis of Illinois, Mr. Van Hollen, Ms. DeLauro, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the rules relating to inverted corporations.
	
	
		1.Short titleThis Act may be cited as the Stop Corporate Inversions Act of 2014.
		2.Modifications to rules relating to inverted corporations
			(a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Inverted corporations treated as domestic corporations
						(1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this
			 title as a domestic corporation if—
							(A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by
			 substituting 80 percent for 60 percent, or
							(B)such corporation is an inverted domestic corporation.
							(2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic
			 corporation if, pursuant to a plan (or a series of related transactions)—
							(A)the entity completes after May 8, 2014, the direct or indirect acquisition of—
								(i)substantially all of the properties held directly or indirectly by a domestic corporation, or
								(ii)substantially all of the assets of, or substantially all of the properties constituting a trade or
			 business of, a domestic partnership, and
								(B)after the acquisition, either—
								(i)more than 50 percent of the stock (by vote or value) of the entity is held—
									(I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the
			 domestic corporation by reason of holding stock in the domestic
			 corporation, or
									(II)in the case of an acquisition with respect to a domestic partnership, by former partners of the
			 domestic partnership by reason of holding a capital or profits interest in
			 the domestic partnership, or
									(ii)the management and control of the expanded affiliated group which includes the entity occurs,
			 directly or indirectly, primarily within the United States, and such
			 expanded affiliated group has significant domestic business activities.
								(3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic
			 corporation if after the acquisition the expanded affiliated group which
			 includes the entity has substantial business activities in the foreign
			 country in which or under the law of which the entity is created or
			 organized when compared to the total business activities of such expanded
			 affiliated group. For purposes of subsection (a)(2)(B)(iii) and the
			 preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the
			 Secretary may issue regulations increasing the threshold percent in any of
			 the tests under such regulations for determining if business activities
			 constitute substantial business activities for purposes of this paragraph.
						(4)Management and controlFor purposes of paragraph (2)(B)(ii)—
							(A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management
			 and control of an expanded affiliated group is to be treated as occurring,
			 directly or indirectly, primarily within the United States. The
			 regulations prescribed under the preceding sentence shall apply to periods
			 after May 8, 2014.
							(B)Executive officers and senior managementSuch regulations shall provide that the management and control of an expanded affiliated group
			 shall be treated as occurring, directly or indirectly, primarily within
			 the United States if substantially all of the executive officers and
			 senior management of the expanded affiliated group who exercise day-to-day
			 responsibility for making decisions involving strategic, financial, and
			 operational policies of the expanded affiliated group are based or
			 primarily located within the United States. Individuals who in fact
			 exercise such day-to-day responsibilities shall be treated as executive
			 officers and senior management regardless of their title.
							(5)Significant domestic business activitiesFor purposes of paragraph (2)(B)(ii), an expanded affiliated group has significant domestic
			 business activities if at least 25 percent of—
							(A)the employees of the group are based in the United States,
							(B)the employee compensation incurred by the group is incurred with respect to employees based in the
			 United States,
							(C)the assets of the group are located in the United States, or
							(D)the income of the group is derived in the United States,determined in the same manner as such determinations are made for purposes of determining
			 substantial business activities under regulations referred to in paragraph
			 (3) as in effect on May 8, 2014, but applied by treating all references in
			 such regulations to foreign country and relevant foreign country as references to the United States. The Secretary may issue regulations decreasing the threshold percent in any of the tests under
			 such regulations for determining if business activities constitute
			 significant domestic business activities for purposes of this paragraph..
			(b)Conforming amendments
				(1)Clause (i) of section 7874(a)(2)(B) of such Code is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,.
				(2)Subsection (c) of section 7874 of such Code is amended—
					(A)in paragraph (2)—
						(i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
						(ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B),
						(B)in paragraph (3), by inserting or (b)(2)(B)(i), as the case may be, after (a)(2)(B)(ii),
					(C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
					(D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
					(c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014.
			
